IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHANNON COPELAND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0516

FLORIDA BAR,

      Appellee.


_____________________________/

Opinion filed August 14, 2017.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Shannon Copeland, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Patrick Imhof, General Counsel,
Tallahassee, for Appellee.




PER CURIAM.

      Appellant raises no basis for reversal; therefore, we summarily affirm the

order below. See Fla. R. App. P. 9.315(a).

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.